Citation Nr: 0833343	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  07-21 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether there exists a statutory bar to eligibility for death 
benefits, to include dependency and indemnity compensation 
(DIC), death pension, an accrued benefits, under 38 U.S.C.A. 
§ 5303(a).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The service member served in the United States Navy from 
September 1969 to April 1973.  He was discharged under 
conditions other than honorable.  The service member died in 
February 2005, and the claimant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 administrative decision 
by the Manila, Republic of the Philippines, Regional Office 
(RO) of the United States Department of Veterans Affairs 
(VA), which determined that the claimant was not legally 
eligible for VA death benefits.

The claimant testified before the undersigned Acting Veterans 
Law Judge at a May 2008 personal hearing held via 
videoconference from the RO.


FINDINGS OF FACT

1.  The service member served from September 1969 to April 
1973, with a single period of unauthorized absence from April 
1972 to March 1973, resulting in his receipt of a discharge 
under conditions other than honorable.

2.  No compelling circumstances are established to justify 
such prolonged unauthorized absence.


CONCLUSION OF LAW

The service member's discharge from service under other than 
honorable conditions constitutes a statutory bar to VA 
benefits.  38 U.S.C.A. §§ 101(2) and (18), 5103, 5103A, 5303 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.12, 3.159, 3.354 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Although the 
claim here involves statutory interpretation, resolution does 
not rely solely upon such, and the law is not dispositive of 
the issue.  The duties under the VCAA are therefore 
applicable in this instance.

Correspondence sent to the claimant in October 2006 provided 
legally sufficient pre-decisional notice to her regarding the 
claim.  The letter informed her of the threshold issues of 
legal eligibility based on the character of discharge, 
detailed the elements of the threshold issue and the evidence 
and information needed to substantiate her claim for 
eligibility, and described the respective responsibilities of 
VA and the appellant in obtaining such.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Although the letter did not detail 
VA procedures in assigning effective dates and evaluations, 
such deficiency is harmless, as neither evaluation or 
effective date determinations are involved with adjudication 
of the threshold issue.  The Board further notes that the 
appellant demonstrated her actual knowledge of the elements 
of the threshold issue in the argument and discussion 
submitted with her substantive appeal.  The claimant was 
afforded a meaningful opportunity to participate in the 
adjudication of the claims.

VA additionally has a duty to assist the veteran in the 
development of the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The Board finds that all necessary development has 
been accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service personnel 
records showing the facts and circumstances of discharge.  
The appellant was provided an opportunity to set forth her 
contentions during the hearing before the undersigned Acting 
Veterans Law Judge.  The appellant has not identified, and 
the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim.  The Board notes that the service member had, 
during his lifetime, twice sought legal eligibility for VA 
benefits; the evidence already of record has been reviewed 
and considered.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Eligibility

Under the relevant law, "[a] person seeking VA benefits must 
first establish by a preponderance of the evidence that the 
service member, upon whose service such benefits are 
predicated, has attained the status of veteran."  See Holmes 
v. Brown, 10 Vet. App. 38, 40 (1997) (citing Aguilar v. 
Derwinski, 2 Vet. App. 21 (1991) (holding that, before 
applying for benefits, person must demonstrate by 
preponderance of evidence qualifying service and character of 
discharge)).  A "veteran" is "a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable." 38 U.S.C.A. § 101(2).

Applicable laws and regulations provide that most VA benefits 
are not payable unless the period of service upon which the 
claim is based was terminated by discharge or release under 
conditions other than dishonorable.  38 U.S.C.A. § 101(2), 
101(18); 38 C.F.R. § 3.12(a).

There are two types of character of discharge bars to 
establishing entitlement to VA benefits: statutory bars found 
at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c), and 
regulatory bars listed in 38 C.F.R. § 3.12(d).  Here, the 
veteran was discharged under other than honorable conditions 
based on his prolonged period of being Absent Without Leave 
(AWOL) on a continuous basis for almost a full year.  This is 
a statutory bar, and prevents payment of benefits.  38 C.F.R. 
§ 3.12(c)(6).

The law and regulation does provide exceptions to the 
application of the bar, however.  If the service member was 
insane at the time of the offense, the bar is lifted.  
38 U.S.C.A. § 5330(b); 38 C.F.R. § 3.12(b), (c)(6).  In this 
instance there is no allegation or evidence that, at the time 
the service member went AWOL, he had any mental disorder or 
was insane.  This exception is not applicable.

The claimant may also prevent application of the bar to 
benefits by showing compelling circumstances warranting the 
unauthorized absence.  38 U.S.C.A. § 5330(a); 38 C.F.R. 
§ 3012(c)(6).  Factors to be considered in determining 
whether compelling circumstances were extant include the 
length and quality of service outside the AWOL period, the 
existence of a valid legal defense which would preclude 
conviction for AWOL under the Uniform Code of Military 
Justice, and the stated reasons for going AWOL.  "Reasons 
which are entitled to be given consideration when offered by 
the claimant include family emergencies or obligations, or 
similar types of obligations or duties owed to third parties.  
The reasons for going AWOL should be evaluated in terms of 
the person's age, cultural background, educational level and 
judgmental maturity.  Consideration should be given to how 
the situation appeared to the person himself or herself, and 
not how the adjudicator might have reacted.  Hardship or 
suffering incurred during overseas service, or as a result of 
combat wounds of other service-incurred or aggravated 
disability, is to be carefully and sympathetically considered 
in evaluating the person's state of mind at the time the 
prolonged AWOL period began."  38 C.F.R. § 3.12(c)(6)(i-
iii).

The claimant has argued that prior to going AWOL, the service 
member offered faithful and meritorious service.  She also 
asserts that the veteran's unauthorized absence should be 
excused because he had good cause for his absence.  
Initially, she relies solely upon an assertion that the 
service member did not return to the Navy because he and the 
claimant were newly married.  At the May 2008 personal 
hearing, she stated that her husband had gone AWOL because of 
"family problems."  On further inquiry, the appellant added 
that the service member had problems with his in-laws.  No 
additional details or explanation of the circumstances of the 
AWOL period are offered by the claimant.

A review of the service personnel records reveals that the 
veteran left his duty post in Rhode Island in March 1972 to 
return to the Philippines on leave.  He did not return as 
scheduled in April 1972.  All his personal effects had been 
removed from his quarters and he had taken his service 
records.

The service member stated in June 1974 correspondence that 
upon returning home on leave, he had discovered his wife was 
sick with bronchial asthma and a seizure disorder, and that 
he was obligated as her husband to stay and care for her.  He 
then "forgot to report" back for duty.  In September 2002 
correspondence from the service member, he stated that other 
than the period of unauthorized absence his Naval service had 
been honest, faithful, and meritorious.  He also asserted 
that he had not committed a court martial offense.  In June 
2003 correspondence, he again stressed the quality of his 
service, and stated his belief that being AWOL was a "minor 
offense" that could be pardoned.

The official certification of the veteran's other than 
honorable discharge reflects that the veteran was discharged 
as undesirable for the good of the service in lieu of trial 
by court martial.  The veteran had gone AWOL in April 1972, 
and was captured in March 1973.  No other offenses had been 
committed during the member's service.  Service personnel 
records confirm the certification.

The Board finds that a statutory bar to eligibility for VA 
benefits exists under 38 U.S.C.A. § 5330 and 38 C.F.R. 
§ 3.12.  Further, no compelling circumstances are shown which 
could justify the unauthorized absence for such a prolonged 
period.  The service member willfully absented himself from 
his duty station in April 1972.  The fact that he took all 
personal effects and his records with him indicates a degree 
of premeditation, that is, the decision to not return to the 
Navy was not made in the heat of the moment.  He did not 
willingly return to service; he had to be apprehended and 
returned under guard.  The Board notes that the service 
member and his widow have given varying accounts of the 
reason for his absence.  Originally, he asserted that his 
wife was ill and needed care.  The appellant has stated that 
there were unspecified "family problems" with the in-laws.  
She made no reference to any illness.  Neither allegation is 
credible.  The service member's assertion that he merely 
forgot to return (for almost a year) due to the discovery of 
his wife's illness is contradicted by his apparent 
preparation to not return by taking all of his personal 
possessions with him.  The appellant's assertion is too vague 
to be of any probative value.

In sum, the Board finds that the April 1973 discharge under 
conditions other than honorable is a dishonorable discharge 
for VA purposes.  Veteran status and therefore eligibility 
for VA benefits, to include death benefits, cannot be 
established.




ORDER

Legal eligibility for VA death benefits, to include 
dependency and indemnity compensation (DIC), death pension, 
an accrued benefits, is denied.



____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


